 In theMatter Of WILLAMETTE NATIONALLUMBERCOMPANY,EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, LOCAL 5-265, CIO,PETITIONER.Case No. 19-R-199-3.-Decided July 01, 1947Messrs.William A. Babcock, Jr..andHarvey Nelson,both of Port-land, Oreg., for the Petitioner.Mr. Doyle Pearson,of Portland,Oreg., andMr.L. G. Carroll,ofEugene, Oreg., for the Intervenor.Messrs. Robert S.MillerandTV. Swindells,both of Portland,Oreg.,for the Employer.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Portland,Oregon, on February 6, 7, 10, and 11, 1947, before Daniel R. Dimick,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.During thecourse of the hearing, the Employer and the Willamette Valley DistrictCouncil, Lumber and Sawmill Workers Union, Local 2072, AFL,herein referred to as the Intervenor, moved to dismiss the petition.These motions were referred to the Board.For the reasons herein-after set forth we hereby deny the motions of the Employer and theIntervenor to dismiss the petition.'We likewise deny the Employer'srequest for oral argument, inasmuch as the record and the briefs, inour opinion, adequately present the issues and the contentions of theparties.After the close of the hearing, the Petitioner filed with the Boarda motion to incorporate in the record an affidavit of the Petitioner'sbusiness agent purporting to establish certain facts concerning thei In support of their respective motions to dismiss the petition,the Employer and theIntervenor each claimed that their contract dated July 19, 1946, constituted a bar to thisproceeding,that the proposed unit was inappropriate for the purposes of collective bar-gaining, and that because of the imminent expansion of the Employer's operations noelection should presently be directedThe Employer further contended that the Boardlacked jurisdiction over it.74 N. L. R B., No. 110.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's operations.The Board thereupon ordered the Employerto show cause as to why the affidavit should not be received in evidence.The Employer, while not denying the materiality of the facts soughtto be established by the Petitioner, objected to the admission of theaffidavit in evidence on the ground that the statements therein werenot accurate.However, in an affidavit filed by the Employer in sup-port of its objections to the Petitioner's motion, a portion of thePetitioner's allegations are admitted to be true.Under these circum-stances we shall permit the affidavits of the Petitioner and the Em-ployer to be incorporated as part of the record herein but only tothe extent that the matters therein are not in dispute.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYE].Willamette National Lumber Company,an Oregon corporation,is engaged in the lumber business;it presently operates a logging campnear Foster, Oregon, and through a separate divisionza lumber milland camp at or near Dallas,Oregon.It intends in the near futureto operate a sawmill at Foster,Oregon,which was under construc-tion at the hearing date.The employees involved in this proceedingare employed in connectionwith theFoster operations.At the Foster operations,the Employer produced approximately 7million board feet of lumber valued at approximately$200,000 duringthe periodbeginningJuly 1946, and ending January 30, 1947.Themajor portion of thelumberso produced has been transported to theEmployer'smillpond at the site of the new sawmill near or at Foster,Oregon, where it will be milled when the sawmill is completed.TheEmployer admitsthat a largeproportion of all the lumber so milledwill be shipped to out-of-State destinations.3At the Dallas operations of the Employer,whichwere acquiredin November 1946 by merger of the Employer with the Corvallis Lum-ber Company,the Employer is presentlyengaged inshipping substan-tial amounts of lumber there produced to out-of-State destinations.42 This division is called the"Corvallis Lumber Company "s The Employer estimates that almost 80 percent of the lumber to be milled at the saw-mill amounting in value to about $800,000 per year will be sold and transported to Statesother than the State of Oregon.4During the year 1946,the Corvallis Lumber Company sold lumber valued at $900,000,of which 75 or 80 percent was shipped outside the State of Oregon. WILLAMETTE NATIONALLUMBER COMPANY571We find, contrary to its contention, that the Employer is engagedin commerce within the meaning of the National Labor RelationsAct.'II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Willamette Valley District Council, Lumber and Sawmill WorkersUnion, Local 2702, Intervenor herein, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn July 19, 1946, shortly after the Employer commenced the opera-tions herein involved, the Employer and the Intervenor entered intoa contract covering all employees of these operations, which contractwas effective initially until July 1, 1947, and thereafter from year toyear unless 30 days prior to any July 1 date either party gives noticeof a desire to alter, modify, or terminate the agreement.This agree-ment was supplemented by the parties on August 20, 1946.On August 26, 1946, the Petitioner requested the Employer torecognizeit as the representative of certain of its employees, and onAugust 30, 1946, the Employer replied that it had executedan agree-ment with the Intervenor on July 19, 1946, covering the employees inquestion.At the hearing, the Employer and the Intervenor contended thattheir July 19, 1946, agreement constituted a bar to a determination ofrepresentatives for its initial term.However, the petition was filedbefore the operative date of the automatic renewal provision of theJuly 19, 1946, contract and the initial term of the agreement is aboutto expire.Accordingly, we find that the July 19, 1946, contract is nobar to a present determination of representatives.We find further that a question affecting commerce hasarisen con-cerning the representation of employees of the Employer within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITFull scale operation of the Employer's lumber business at Foster,Oregon, isawaitingthe completion of sawmill construction there. Inpreparation for its sawmill operations the Employer,at various times5SeeN L. R. B v VirginiaElectriccCPower Company,115 F. (2d) 414, 415-416(C. C. A 4),affirmed onthis point, 314U. S 469,476;N.L. R. B. v. Cleveland Cliffs IronCo., 133 F (2d) 295, 297-300 (C. C. A. 6). 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the past year, has been engaged in cutting and falling logs atits lbgging or woods operations which are located 25 miles from Foster,Oregon, and in storing these logs at a pond adjacent to the sawmillsite.At the hearing date the personnel engaged in the Employer'soperations consisted of woods employees, log truck drivers, pondmen,machine shop employees, office clerical employees, and a group ofworkers having duties relating to the operation of a cook house locatedat the sawmill site.At the time of the hearing no employees were yetengaged to work in the sawmill as such.The Petitioner seeks a unit confined to the employees engaged inconnection with the logging or woods operations of the Employer, asdistinguished from the sawmill operations, and would include in sucha unit all production, maintenance, and transportation employees, allbull bucks and hook tenders, pondmen, cook house workers, and logtruck drivers, but would exclude office clerical and machine shop.employees and all supervisory employees above the rank of foremenother than bull bucks and hook tenders.The Employer agrees thatthe unit should be confined to its woods operations, while the In-tervenor claims that woods operations employees may not properlybe separated for bargaining purposes from sawmill employees.Boththe Intervenor and the Employer agree to the specific exclusions pro-posed by the Petitioner except that both would also exclude bull bucksand hook tenders, pondmen, log truck drivers, and cook house workers.The record discloses that the sawmill employees will be carried ona separate pay roll, will be under separate supervision," and will per-form functions which are different from those performed by loggingemployees.Under these circumstances, including the geographicalseparation of the logging and sawmill operations, we are of the opin-ion that the appropriate unit may properly be confined to the woodsoperations employees.7We consider next the contentions of the parties as to the specificcomposition of the unit.1.Pondmnen and cook houseworkersThe Intervenor and the Employer contend that pondmen and cookhouse workers have functions relating to the sawmill operations and6 The sawmill employees will be under the direction of the mill superintendent while thelogging operations employees will remain under the supervision of the logging superin-tendent.7CfMatter of lVeyerhauser Timber Company,62 N. L R. B 1166. 1169Although theInteivenor contends that its contract with the Employer covered both sawmill and loggingemployees and that a narrower unit would contravene collective bargaining history, wefind no record support for this contention.We note in this connection that the Employertestified that the contract with the Intervenor covered only the logging operations employeesand that the Employer had no sawmill employees when the contract was written WILLAMETTE NATIONAL LUMBER COMPANY573should not, therefore, be grouped together with the woods employees.The Employer further asserts as to the cook house employees thatthey are not its employees but the employees of an independent con-tractor.The Petitioner concedes that the pondmen and cook houseworkers might well be included in a unit of sawmill workers if sucha unit is established.8It contends, however, that these categories ofworkers should be grouped together with woods employees in theabsence of an established unit of sawmill employees.The pond is adjacent to the sawmill and the cook house is part ofthe sawmill properties, approximately 25 miles from the loggingoperations.The cook house employees are not under the same super-vision asthe logging employees; the pondmen, while temporarilyunder the same supervision as the logging employees, will ultimatelybe under themill superintendent's supervision.Under all the circum-stances, including the geographic separation of the pond and cookhouse operations from the logging operations, eve shall exclude thepondmen and cook house employees from the unit.92.Log truck driversThe Employer and the Intervenor both seek the exclusion of logtruck drivers who are engaged in transporting the Employer's logsfrom the woods to the mill pond, on the ground that they are notemployees of the Employer but of an independent contractor.The record discloses that on or about August 1, 1946, the Employerentered into a written contract with a partnership doing business astheUpdegrave Trucking Company 10 for the transportation of thelogs by the latter between the woods and the mill pond, paymentfor the service to be made by the Employer at a given rate per thou-sand board feet 11The trucking company, a concern which has beenengaged in the transportation business for many years and whichprovides transportation service for several other logging companies,agreed to provide all the trucks, equipment, and labor necessary totransport the Employer's logs between the points above stated. Ithires the log truck drivers and assigns them their duties; it compen-sates them for their work at the rates it has established, pays thenecessary pay-roll taxes and workmen's compensation insurance pre-miums, and makes deductions from their salaries for employee taxesand for the group hospitalization premiums" which are due under a8 The Employer testified that the saw mill operations would commence about June 1, 1947°We find it unnecessary to pass upon the Employer's claim that cook house workers arenot the Employer's employees10Hereinafter referred to as "the trucking companyThe contract was to have expired pursuant to its terms on December 31, 1946,but hasapparently been extended 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan available to all the trucking company employees.The truckingcompany further pays all expenses for the trips made by the trucks,such as gas, oil, and repairs, pays all fines levied against the truckdrivers for traffic violations, and the premiums for public liabilityinsurance.The Employer has no control over the hiring or dis-charging of log truck drivers, the wages to be paid to them, or themanner in which they perform their work, except that pursuant tothe contract, it may request the trucking company to remove fromits operations any driver it finds objectionable to it.While the Em-ployer's supervisory agents have occasionally directed log truckdrivers to report at a certain time in order to pick up logs, this cir-cumstance is not of itself determinative of the employer-employeerelationship.Upon all the facts we are not persuaded that log truckdrivers are the employees of the Employer within the meaninb ofthe Act 12Accordingly, we shall exclude them from the unit.3.Bull bucks and hook tendersThese two classifications of employees possess clear supervisoryauthority.13The Petitioner seeks their inclusion in the unit on theground that they are of the class of supervisory employees who mayproperly be represented in the same unit with rank and file employeesbecause of the industrial custom prevailing in small logging opera-tions in the Pacific Northwest.The record discloses that neither ofthese classifications of employees was covered by the July 19, 1946,contract between the Employer and the Intervenor.Under these cir-cumstances, we shall exclude bull bucks and hook tenders from theunit 14We find that all employees of the Employer' engaged in the woodsoperations at or near Foster, Oregon, including all production, main-tenance, and transportation employees, but excluding office clericalemployees, pondmen, cook house workers, machine shop employees,log truck drivers, bull bucks, hook tenders, and all other supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer asserted that an election would be inappropriatebecause as of the hearing date the woods operations were closed down12Cf1Iatte> of Cannon Lumber Co,59 N L R B 1512, 151313Bull buckshave authorityto recommend the hiringor dischargingof crews engagedin falling and bucking timber.Hook tenders have fullauthorityto hire or dischargeemployees engaged in yarding or loadingoperations.1,CfMatterof CanijonLumberCo , 59 N I, R B 1512, 1513 WILLAMETTE NATIONAL LUMBER COMPANY575and because the Employer expected to employ more than 100 work-men within 60 days of resumption of such operations.On the basisof the Employer's post-hearing affidavit it appears that the loggingoperations have already commenced and that on April 7, 1947, therewere 55 employees engaged there.The Employer further stated thatit anticipated a full crew on or before July 15, 1947.Under thesecircumstances, we find that the present group of employees in ques-tion is substantial and representative of the total ,working force whichmay ultimately be employed and that they are presently engaged inproclijction.We shall, therefore, direct immediate elections."How-ever, the record raises some question as to whether the number pres-ently employed actually constitutes an exact 50 percent or more of thetotal complement which will eventually be employed and as to whenthe full complement will be engaged 1GAccordingly, pursuant to ourestablished policy under such circumstances '17 we shall entertain anew representation petition affecting the employees involved after6months from the date of any certification that may issue in theinstant proceedings, upon proof (1) that the number of employees inthe appropriate emit is more than double the number of employeeseligible to vote in the election hereinafter directed; and (2) that thepetitioning labor orgaiiizatiou represents a substantial number ofemployees in the expanded unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Willamette National Lumber Com-pany, Foster, Oregon, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employees15Matter of Aluminum Company of America,52 N L R B 1040, 104716Thus, at the time of the hearing, the Employer estimated that the woods operations,which was then shut down because of weather conditions, would be resumed about April1,with a crew of about 30 to 50 men, and would be progressively increased to about 100within 2 or 3 months after the sawmill began operatingIn the affidavit submitted by theEmployer's vice-pi esident after the hearing it was stated that the 55 employees engagedas of April 7, 1947, in the woods operations iepiesente(l about 'A of the full complementto be engaged and that it was estimated that the full complement would be engaged onJuly 15, 194717SeeMatter of Alit ninniin Company of America,52 N L R B 1040, 1040, 1047Matterof GeneralMoto .sCorpoiation, I'ishei Body-TeinstedtDivision, 74 N I, R B 18755420-48-vol 74-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho did not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby International Woodworkers of America, Local 5-265, CIO, or byWillamette Valley District Council, Lumber and Sawmill WorkersUnion, Local 2702, AFL, for the purposes of collective bargaining, orby neither."'CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election.18 Any participant in the election herein may,upon its prompt request to and approvalthereof bythe RegionalDirector,have its namewithdrawnfrom the ballot.